Citation Nr: 1224182	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO reopened the appellant's claim of service connection for a right foot disability in the December 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Also as a preliminary matter, the Board notes that it has reviewed both the Veteran's physical claims file, and the "Virtual VA" (VA's electronic data storage system).  The review of Virtual VA found no documents relevant to the matter at hand that are not duplicates of what is in the claims file.   

The matter of service connection for a right foot disability based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1972 rating decision denied service connection for a right foot disability essentially based on a finding that such disability was not shown; subsequent unappealed rating decisions, most recently in March 2006, continued the denial.  

2.  Evidence received since the March 2006 rating decision tends to show that the Veteran has a right foot disability, relates to the unestablished fact necessary to substantiate the claim of service connection for a right foot disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Factual Background

An unappealed June 1972 rating decision denied the Veteran service connection for a right foot disability based essentially on a finding that such disability was not shown.  Thereafter, he made a number of attempts to reopen the claim.  An unappealed March 2006 rating decision denied the most recent previous attempt to reopen.  That decision is final.  38 U.S.C.A. § 7105.   

Evidence of record at the time of the March 2006 rating decision included the Veteran's service treatment records (STRs) and VA treatment records from the Louisville, Kentucky VA Medical Center (VAMC).  The STRs show that in January 1971, the Veteran sustained a right foot injury when he dropped a weight on it.  Right foot X-rays at the time were negative.  On June 1971 service separation examination, the Veteran reported foot trouble; it was noted that he had sustained a right foot injury, with no sequelae.  November 2005 VA treatment records showed that X-rays revealed a calcaneal spur in his right foot.  VA treatment records also note that a February 2006 electromyogram (EMG) with nerve conduction studies of both legs was interpreted as normal; the EMG was terminated early at the Veteran's request.  

Evidence received since the March 2006 rating decision includes updated VA treatment records, which include June 2010 EMG and a December 2010 VA examination reports.  The June 2010 EMG found superficial peroneal neuropathy in the right foot (that had been unmasked since the normal EMG in February 2006).  The December 2010 VA examination produced a diagnosis of right foot peroneal neuropathy.

C. Legal Criteria

As was noted above, the Veteran's most recent previous attempt o reopen a claim of service connection for a right foot disability was denied in March 2006.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
D. Analysis

The Board finds that the evidence received since the March 2006 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses an unestablished fact necessary to substantiate the claim.  Specifically, the claim was denied in March 2006 based essentially on the finding that the Veteran had not been shown to have a right foot disability.  Treatment records received since the March 2006 rating decision include diagnostic studies reports that show that he does in fact have a right foot disability (peroneal neuropathy).  Taken at face value, as is required when determining solely whether to reopen a previously denied claim, the additional evidence received is competent evidence that shows the Veteran has a right foot disability, and (as he sustained a foot injury in service) raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is new and material, and the claim of service connection for a right foot disability may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a right foot disability is granted.  


REMAND

Regarding the matter of service connection for a right foot disability on de novo review, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

In a December 2010 VA examination report, the examiner opined that the Veteran's current right foot disability was less likely than not causally related to his service, and the right foot injury therein.  The examiner based his opinion, in part, on the fact that there was no evidence of peroneal neuropathy on February 2006 EMG.  However, the that study was terminated early (at the Veteran's request), and therefore cannot be considered dispositive evidence.

Furthermore, in the opinion against the Veteran's claim  the VA examiner cited to the length of the time interval between the Veteran's injury in service and the first instance of his seeking postservice treatment as a factor considered.  In that regard the Board notes that although a substantial period of time passed between the Veteran's separation from service and when he first sought treatment for his right foot postservice, in 2004, he filed his initial claim of service connection for a right foot disability almost immediately upon separation from service.  He was not afforded a VA examination at the time (service connection was denied based on service separation examination findings).  As he filed his initial claim so soon after separation, it is reasonable to assume that he was experiencing right foot problems soon after service.  Lay statements by the Veteran and persons who know him corroborate that he has experienced right foot pain since service, and sought private treatment for that pain.  (He has not yet identified any providers of the reported private treatment.)  Furthermore, on December 2010 VA examination the Veteran related that following service he enlisted in the National Guard, but was discharged because his right foot disability prevented him from wearing military boots.

Accordingly, outstanding pertinent evidence that may corroborate the Veteran's allegations of postservice continuity of right foot complaints has been identified, and must be secured for the record.  Furthermore, an examination to secure a medical nexus opinion that encompasses consideration of the lay evidence and any additional medical evidence secured is also necessary.   

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify (1) the private providers he reportedly saw for his right foot soon after service (and to provide releases for their record), and the National Guard unit he joined after his active duty (from which he was discharged due to his inability to wear Army boots).  He must be afforded the period of time provided by regulation (38 C.F.R. § 3.158) to respond. The RO should:  (i) Secure for the record copies of the complete clinical records from the private providers identified, (ii) arrange for exhaustive development for complete medical record and personnel records pertaining to the Veteran's reported National Guard service (to include contacting both the unit and all storage depositories for such records), and (iii) secure for the record any updated records (those not already in the claims file or Virtual VA) of any VA evaluation or treatment the Veteran received for right foot disability.  

2. The RO should then arrange for an orthopedic examination of the Veteran (by a physician other than the December 2010 VA examiner) to ascertain the nature and likely etiology of his right foot disability.  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct a thorough examination (that includes any diagnostic studies deemed necessary).  Based on the record and interview and examination of the Veteran the examiner should provide responses to the following:  

a) Please identify (by medical diagnosis) each foot disability entity found.

b) As to each right foot disability entity diagnosed (to include the calcaneal spur and peroneal neuropathy previously noted) please identify the most likely etiology for such disability.  Specifically is it at least as likely as not (a 50% or better probability) that such disability is related to the documented right foot injury in service (or is otherwise related to the Veteran's service)?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  The explanation of rationale should specifically encompass consideration of such factors as the Veteran's reports of continuity of complaints/symptoms (supported by lay statements and his filing of a claim soon after discharge from service)

2.  Then the RO should readjudicate (on de novo review) the Veteran's reopened claim of service connection for a right foot disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, in order, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


